Citation Nr: 0121954	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  01-04 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of residuals of left acromioclavicular 
fracture, currently rated as 10 percent disabling.  

2.  Entitlement to service connection for chronic back pain.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1996 to July 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted the veteran's claim of 
service-connection for residuals of left acromioclavicular 
fracture and denied his claim of service connection for 
chronic low back pain.  

The latter will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the May 2000 rating decision, as well as the 
January 2001 statement of the case (SOC).  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
bases of the denial of the claim.  

3.  The VA examined the veteran in 1999.  

4.  The veteran's service connected residuals of left 
acromioclavicular fracture are manifested by a metallic screw 
in the coracoid and glenoid, which appeared to be well placed 
without an obvious nonunion of the coracoid.  


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 
2001).  

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of left acromioclavicular fracture are 
not met.  38 U.S.C.A. § 1155, 5103A 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001).  The May 2000 
rating decision, as well as the January 2001 SOC informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision and SOC 
informed the veteran of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The veteran has not referenced 
any unobtained evidence that might aid the claim or that 
might be pertinent to the bases of the denial of the claim.  

The VA examined the veteran in 1999.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2001); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), The United States Court of Appeals 
for Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 for impairment of the clavicle or 
scapula.  Under Diagnostic Code 5203, a 10 percent disability 
rating is warranted for malunion of the clavicle or scapula 
or nonunion without loose movement.  A 20 percent disability 
rating is warranted for dislocation or nonunion with loose 
movement, which is the maximum rating under this diagnostic 
code.  38 C.F.R. § 4.71a Diagnostic Code 5203 (2000).

Applying Diagnostic Code 5203 to the pertinent facts, the 
Board finds that the veteran's residuals of left 
acromioclavicular fracture was properly rated as 10 percent 
disabling.  Competent evidence of nonunion or dislocation of 
the clavicle or scapula has not been presented.  At the June 
2001 videoconference the veteran testified that his shoulder 
would pop when driving.  He reported experiencing stiffness 
in his tendons and stated that he could not move or drive a 
vehicle with that arm.  The veteran indicated that doing 
something as simple as driving, reaching for supplies at work 
or reaching behind him made his shoulder pop.  He would be 
unable to use his left arm the remainder of the day due to 
pain.  

However, the December 1999 VA examination x-rays revealed a 
metallic screw in the coracoid and glenoid from prior 
surgery.  No acute fracture or dislocation was seen.  No 
destructive bony lesion was seen.  The March 2000 private x-
ray report noted that it was difficult to determine whether 
there was an occult nonunion of the coracoid process.  
However, the acromioclavicular joint looked well reduced.  
The private physician commented that the acromioclavicular 
joint appeared to have healed in an appropriate position.  
The screw appeared to be well placed and the private 
physician did not see an obvious nonunion of the coracoid.  
Thus, no radiographic findings showing either dislocation or 
nonunion of the shoulder joint are of record.  The 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's residuals of left 
acromioclavicular fracture under Diagnostic Code 5203.

The Board also finds that no other diagnostic code affords 
the veteran an evaluation in excess of 10 percent for his 
residuals of left acromioclavicular fracture.  Diagnostic 
Code 5201 provides a 20 percent rating where motion of either 
arm is limited to the shoulder level.  A 20 percent rating 
requires that motion of the minor arm be limited to midway 
between the side and shoulder level, and a 30 percent rating 
requires limitation of motion of the minor arm to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The evidence in this case does not show that the veteran's 
left arm is limited to the shoulder level.  At the December 
1999 VA examination the range of motion was within normal 
limits.  There was tenderness and the inability to lift 
objects of more than 50 pounds.  Flexion was 180 degrees 
bilaterally.  Abduction was 180 degrees bilaterally.  
External and internal rotations were 90 degrees bilaterally.  
See 38 C.F.R. § 4.71, Plate I (showing normal shoulder motion 
as extending from 0 to 180 degrees of forward elevation 
(flexion), 0 to 180 degrees of abduction, and 0 to 90 degrees 
of internal and external rotation).  Thus, the preponderance 
of the evidence is against an evaluation in excess of 10 
percent under Diagnostic Code 5201.  

The Board also finds that the currently assigned 10 percent 
rating is clearly appropriate, even with consideration of the 
veteran's complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-06.  Objective evidence clearly 
shows functional loss of the left shoulder due to pain.  

The March 2000 private medical record showed that there was 
loud popping and clicking which was symptomatic for the 
veteran.  The maneuver he performed was abduction and 
external rotation with an associated clunk, which appeared to 
be painful.  This clunk was palpable and audible.  The 
veteran had a mild amount of tenderness directly over the 
coracoid and over the anterosuperior portions of his 
shoulder.  Sensation and motor function in his left upper 
extremity was within normal limits.  The veteran had negative 
cross-arm adduction test and no significant tenderness 
directly over the acromioclavicular joint.  The 
acromioclavicular joint felt reduced on physical examination.  
He had mildly positive impingement test and a mildly positive 
lift-up test.  Rotator cuff motor strength testing revealed a 
normal strength in the supraspinatus, infraspinatus, teres 
minor and subscapularis.  The private physician commented 
that he was unsure as to exactly why the veteran had so much 
crepitus in his shoulder with abduction and external 
rotation.  

However, such functional loss has already been considered in 
assigning the 10 percent evaluation.  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not provide a basis for an 
evaluation in excess of 10 percent for the veteran's 
residuals of left acromioclavicular fracture.  

Accordingly, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's residuals of left acromioclavicular fracture 
since the initial grant of service connection.  Under these 
circumstances, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001).  


ORDER

An initial evaluation in excess of 10 percent for residuals 
of left acromioclavicular fracture is denied.  


REMAND

At the June 2001 Videoconference the veteran testified that 
he has been treated for chronic back pain since service.  He 
stated that he saw an orthopedic doctor and a chiropractor.  
These treatment records have not been associated with the 
claims file.  The VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  The 
duty to assist as regards obtaining records applies to 
relevant records, including private records, that the 
claimant adequately identifies to the VA and authorizes the 
VA to obtain.  38 U.S.C.A. § 5103A(b) (West Supp. 2001).  The 
appellant is requested to identify the pertinent private 
records, preferably by specifying dates of treatment and 
locations of the treating facilities, to which he refers.  
Therefore, upon remand, the RO should obtain all of the 
veteran's private medical records regarding post service 
treatment for his back.  

The appellant is advised that the duty to assist is "not 
always a one-way street." Wood v. Derwinski, 1 Vet. App. 191, 
193 (1991).  He should assist the RO, to the extent possible, 
in the development of his claim.  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for back 
complaints since separation from service.  
After securing the necessary release, the 
RO should obtain these records.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


